Case 4:21-cv-00126-GKF-CDL Document 7 Filed in USDC ND/OK on 03/22/21 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

  TAMMERA BAKER,                               )
                                               )
                       Petitioner,             )
                                               )
  vs.                                          )          CIV-21-52-RAW-KEW
                                               )
  GREGORY P. BRESLIN, Warden,                  )
                                               )
                       Respondent.             )


                                     OPINION AND ORDER
         Now before the court is Petitioner’s application for a writ of habeas corpus pursuant
  to 28 U.S.C. § 2254. It has come to the court’s attention that Petitioner was convicted in
  Delaware County, Oklahoma, which is located within the territorial jurisdiction of the
  Northern District of Oklahoma. Therefore, in the furtherance of justice, this matter may be
  more properly addressed in that district.
         Accordingly, pursuant to 28 U.S.C. § 2241(d), Petitioner’s application for a writ of
  habeas corpus is hereby transferred to the Northern District of Oklahoma for all further
  proceedings.

         IT IS SO ORDERED this 22nd day of March, 2021.
